1 8:00 am - 8:30 amRegistration & Breakfast 8:30 am -8:35 amWelcome RemarksSarah Stashak Director, Investor Relations 8:35 am - 8:50 amCEO RemarksJohn Somerhalder Chief Executive Officer 8:50 am - 9:30 amDistribution OperationsHank Linginfelter EVP, Utility Operations 9:30 am - 10:00 amSouthStarMike Braswell CEO, SouthStar 10:00 am - 10:15 amBREAK 10:15 am - 10:45 amSequentPete Tumminello President, Sequent Energy Management 10:45 am - 11:15 amPivotalDana Grams President, Pivotal Energy Development 11:15 am - 12:00 pmFinancial Overview &Drew Evans Final Q&AChief Financial Officer 12:00 pm - 1:00 pmLUNCH Agenda 2010 Accomplishments •Continued strong focus on safety (our top priority) and on pipeline integrity and infrastructure enhancement •Achieved record earnings results ($3.05 per diluted share, excluding merger-related costs) •Successfully executed our regulatory strategy, including rate case outcomes and minimizing recovery lag for capital deployment oGeorgia and Tennessee rate cases oInfrastructure investment programs with recovery mechanisms •Realized significant benefits from capital investments in our utility and retail businesses oPipeline projects (Hampton Roads Crossing and Magnolia) performed well in first full year of operations oEarnings benefited from additional ownership in the SouthStar joint venture •Expanded the service offerings and geographic reach of our wholesale business •Made significant progress on our long-term storage strategy •Successfully completed more than $2 billion of financing activity •Announced transformative merger with Nicor, Inc. in December 2010 2011 Priorities •Maintain our focus on SAFETY as our top priority •Successful closing, financing and day-one integration of the Nicor transaction •Focus on achieving our earnings goals for 2011 (excluding merger-related costs) •Continue to invest in our utility infrastructure to ensure the highest quality service and reliability for customers •Execute on our regulatory strategy to achieve constructive regulatory outcomes and recover prudently incurred expenses and capital investments •Optimize the remaining capacity at Golden Triangle Storage Cavern #1, while continuing to build out Cavern #2 •Explore opportunities to unlock value associated with current and planned storage projects •Maintain strong investment-grade ratings and balance sheet •Deliver on our commitments to investors AGL Resources - Nicor Transaction •Visible and achievable financial and operational benefits driven by increased scale and scope •Creates one of the lowest-cost, most diversified natural gas utilities •Combination of complementary unregulated businesses enhances platform for growth •Leverages AGL Resources’ transaction integration expertise •Enhances earnings profile through expected EPS accretion and increased growth rate •Combined company expected to maintain solid investment-grade credit ratings Confidential Materials For Internal Use Only Do Not Distribute A Leading Gas Distribution Company Note:Map excludes Nicor Tropical Shipping business and Central Valley natural gas storage facility under construction in California. •Increased scale benefits customers over time •Best practices shared across distribution territories and retail businesses •Limited exposure to commodity prices, weather and bad debt expense for the combined company (through cost recovery and other regulatory mechanisms) •Non-utility storage capabilities significantly increased Cautionary Statements and Supplemental Information Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this presentation, in other reports or statements we file with the SEC or otherwise release to the public, and on our website, are forward-looking statements. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward-looking.
